PER CURIAM:
Claimant brought this action for destruction of personal roperty and alleged harassment by employees of respondent at the Mt. Olive Correctional Center. Claimant *85currently is an inmate at Mt. Olive Correctional Center in Fayette County. The Court is of the opinion to deny this claim for the reasons more fully stated below.
In early June 1999, claimant alleges that he was accused of having an affair with an employee of Mt. Olive Correctional Center. During the investigation, claimant was retained in a holding cell for three hours while guards conducted a search of claimant’s cell. According to claimant, the cell was left in disarray and his property was not given reasonable care. Transcripts from claimant’s criminal circuit court case, as well as a book, The Jail House Lawyer’s Litigation Manual, were destroyed. However, claimant acknowledged that this book was still legible even though some of the pages had been wet and were tom. Claimant also acknowledged that he could obtain free transcripts of his criminal circuit court case by contacting his attorney at the West Virginia Public Defender’s Office.
The Court, having reviewed the record in this claim, is of the opinion that claimant’s personal property was not destroyed by respondent’s employees during the investigation. Claimant has possession of his book and it is still legible and useable. No further evidence regarding the destruction of the book was produced by claimant. Consequently, there is insufficient evidence of negligence on which to base an award.
In view of the foregoing, this Court is of the opinion to and does deny this claim.
Claim disallowed.